Exhibit 10.41a

 

STEEL DYNAMICS, INC.

2006 EQUITY INCENTIVE PLAN

 

1.     Purpose of the Plan and Available Awards.

 

1.1   Purpose.  The Steel Dynamics, Inc. 2006 Equity Incentive Plan (the “Plan”)
will replace the Steel Dynamics, Inc. Amended and Restated 1996 Incentive Stock
Option Plan (the “1996 Plan”) and the Steel Dynamics, Inc. Non-Employee Director
Stock Option Plan (the “Director Plan”), both of which were previously approved
by Steel Dynamics’ stockholders. The purpose of the Plan, which will become
effective upon approval by our stockholders (the “Effective Date”), as
contemplated by Section 1.2, is to establish incentives designed to motivate
Plan Participants, as defined in Section 2.38, to put forth maximum effort
toward the success and growth of our company and to attract and retain qualified
persons who by their experience, skill and diligence are able to make important
contributions to our success. To accomplish these objectives, the Plan provides
for awards of equity based incentives through the grant of Options, Restricted
Stock Awards, Unrestricted Stock Awards, Stock Appreciation Rights, Performance
Awards and Deferred Stock Units to Eligible Employees and the grant of
Nonstatutory Stock Options, Restricted Stock Awards, Stock Appreciation Rights,
Performance Awards and Deferred Stock Units to Eligible Directors, all subject
to the conditions described in the Plan.

 

1.2   Establishment.  The Effective Date of the Plan is the later to occur of
May 18, 2006 or the date on which the holders of a majority of the outstanding
shares of the Company’s common stock present, or represented, and entitled to
vote at the Steel Dynamics 2006 Annual Meeting of Shareholders approve the Plan,
which approval must occur within twelve months after May 18, 2006. No Awards
under the Plan may be granted prior to the date of stockholder approval.

 

1.3   Prior Plans.  A total of 758,903 shares under the 1996 Plan, and 14,540
shares under the Director Plan, remain available for issuance of options, but
these shares will be withdrawn and de-authorized upon approval of this Plan by
our stockholders, and no further options will be authorized or issued under
either the 1996 Plan or the Director Plan. The Prior Plans will continue in
effect, however, until all matters relating to the exercise of existing options
and the administration of the Prior Plans have been settled.

 

2.     Definitions.

 

2.1   “409A Award” means an Award that is considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and Section 8 of
this Plan.

 

2.2   “Administrator” means the Board or the Committee appointed by the Board in
accordance with Section 3.5.

 

2.3   “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

2.4   “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Stock Award, an
Unrestricted Stock Award, a Performance Award, a Stock Appreciation Right, a
Deferred Stock Unit and a 409A Award.

 

2.5   “Award Agreement” means a written agreement between the Company and a
holder of an Award, evidencing the terms and conditions of an individual Award
grant. Each Award Agreement shall be subject to the terms and conditions of the
Plan.

 

2.6   “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.

 

2.7   “Board” means the Board of Directors of the Company.

 

2.8   “Business Combination” has the meaning set forth in Section 2.11(e).

 

--------------------------------------------------------------------------------


 

2.9   “Cashless Exercise” has the meaning set forth in Section 6.3.

 

2.10         “Cause” means if the Participant is a party to an employment or
service agreement with the Company or its Affiliates and such agreement provides
for a definition of Cause, the definition therein contained, or, if no such
agreement exists, it shall mean (a) the commission of, or plea of guilty or no
contest to, a felony or a crime involving moral turpitude or the commission of
any other act involving willful malfeasance or material fiduciary breach with
respect to the Company or an Affiliate, (b) conduct tending to bring the Company
into substantial public disgrace, or disrepute, or (c) gross negligence or
willful misconduct with respect to the Company or an Affiliate. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

2.11         “Change in Control” shall mean:

 

(a)   The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act);

 

(b)   The Incumbent Directors cease for any reason to constitute at least a
majority of the Board;

 

(c)   The adoption of a plan relating to the liquidation or dissolution of the
Company; or

 

(d)   Any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); or

 

(e)   The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(1) 50% or more of the total voting power of (i) the Surviving Corporation, or
(ii) if applicable, the ultimate Parent Corporation that directly or indirectly
has beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation, is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (2) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (3) at least a majority of the members of the board of directors of the
Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (1), (2) and (3)
above shall be deemed to be a “Non-Qualifying Transaction”).

 

2.12         “Code” means the Internal Revenue Code of 1986, as amended.

 

2.13         “Committee” means a committee of the Board appointed by the Board
to administer the Plan in accordance with Section 3.5.

 

2.14         “Common Stock” means the common stock of the Company.

 

2.15         “Company” means Steel Dynamics, Inc., an Indiana corporation.

 

2

--------------------------------------------------------------------------------


 

2.16         “Company Voting Securities” has the meaning set forth in Section
2.11(d).

 

2.17         “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Eligible Employee or an Eligible Director
is not interrupted or terminated. The Administrator or its delegate, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any approved leave of absence.

 

2.18         “Covered Employee” means the chief executive officer and the four
(4) or more other highest compensated or other officers of the Company for whom
total compensation is required to be reported to stockholders under the Exchange
Act.

 

2.19         “Date of Grant” means the date on which an Award is made, if made
automatically under one or more Plan provisions, or the date on which the
Administrator adopts a resolution, or takes other appropriate action, expressly
granting an Award to a Participant that specifies the key terms and conditions
of the Award and from which the Participant begins to benefit from or be
adversely affected by subsequent changes in the Fair Market Value of the Company
Common Stock or, if a different date is set forth in such resolution, or
determined by the Administrator, as the Date of Grant, then such date as is set
forth in such resolution.

 

2.20         “Deferral Period” has the meaning set forth in Section 7.6(a).

 

2.21         “Deferred Stock Unit” means the right to receive, at the end of the
Deferral Period, one (1) share of Common Stock pursuant to Section 7.6.

 

2.22         “Director” means a member of the Board of Directors of the Company.

 

2.23         “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.4 hereof, the term Disability shall
have the meaning ascribed to it under Code Section 22(e)(3). The determination
of whether an individual has a Disability shall be determined under procedures
established by the Administrator. Except in situations where the Administrator
is determining Disability for purposes of the term of an Incentive Stock Option
pursuant to Section 6.4 hereof within the meaning of Code Section 22(e)(3), the
Administrator may rely on any determination that a Participant is disabled for
purposes of benefits under any long-term disability plan maintained by the
Company or any Affiliate in which a Participant participates.

 

2.24         “Eligible Director” means any member of the Board who is not an
Eligible Employee.

 

2.25         “Eligible Employee” means any person employed by the Company or an
Affiliate, including any business, corporation or other entity acquired by the
Company or an Affiliate if and to the extent specifically approved by the
Committee; provided, however, that an “Eligible Employee” shall not include,
unless specifically approved by the Committee, any person employed by the
Company or any Affiliate whose terms and conditions of employment are
established by or subject to the terms of a collective bargaining agreement.

 

2.26         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.27         “Fair Market Value” means, as of any date, the value of the Common
Stock determined in good faith by the Administrator. The “Fair Market Value” of
any share of Common Stock of the Company at any date shall be (a) if the Common
Stock is traded on the Nasdaq National Market or is listed on any established
stock exchange or exchanges, the last reported sale price per share on such date
on the Nasdaq National Market or the principal exchange on which it is traded,
or if no sale was made on such date on such principal exchange, at the closing
reported bid price on such date on such exchange, or (b) if the Common Stock is
not then listed on an exchange or quoted on Nasdaq, an amount determined in good
faith by the Administrator.

 

2.28         “Free Standing Rights” has the meaning set forth in Section 7.5(a).

 

3

--------------------------------------------------------------------------------


 

2.29         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2.30         “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.

 

2.31         “Net Exercise” has the meaning set forth in Section 6.6(b)(ii).

 

2.32         “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.

 

2.33         “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

2.34         “Non-Qualifying Transaction” has the meaning set forth in Section
2.11(e).

 

2.35         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

2.36         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.

 

2.37         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan and need not be identical.

 

2.38         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

2.39         “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations §
1.162-27(e)(3).

 

2.40         “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award,
and includes an Eligible Employee or an Eligible Director.

 

2.41         “Performance Award” means Awards granted pursuant to Section 7.3.

 

2.42         “Plan” means this Steel Dynamics, Inc. 2006 Equity Incentive Plan.

 

2.43         “Prior Outstanding Options” means an option or other award that was
granted under the Prior Plans and continues to be outstanding as of the
Effective Date. The number of Prior Outstanding Options as of the Effective Date
of this Plan is approximately 970,000 shares.

 

2.44         “Prior Plans” means the Steel Dynamics Inc. 1996 Plan and the Steel
Dynamics Director Plan.

 

2.45         “Related Rights” has the meaning set forth in Section 7.5(a).

 

2.46         “Restricted Period” has the meaning set forth in Sections 7.1(a).

 

2.47         “Restricted Stock Award” means any Award granted pursuant to
Section 7.1.

 

2.48         “Right of Repurchase” means the Company’s option to repurchase
Common Stock acquired under the Plan upon the Participant’s termination of
Continuous Service pursuant to Section 7.4.

 

4

--------------------------------------------------------------------------------


 

2.49         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

2.50         “SAR Amount” has the meaning set forth in Section 7.5.

 

2.51         “SAR Exercise Price” has the meaning set forth in Section 7.5(b).

 

2.52         “SEC” means the Securities and Exchange Commission.

 

2.53         “Securities Act” means the Securities Act of 1933, as amended.

 

2.54         “Stock Appreciation Right” means the right pursuant to an award
granted under Section 7.5 to receive an amount equal to the excess, if any, of
(A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of stock covered by such right or
such portion thereof, over (B) the aggregate SAR Exercise Price of such right or
such portion thereof.

 

2.55         “Surviving Entity” means the Company if immediately following any
merger, consolidation or similar transaction, the holders of outstanding voting
securities or securities or rights convertible into voting securities of the
Company immediately prior to the merger or consolidation own equity securities
possessing more than 50% of the voting power of the entity existing following
the merger, consolidation or similar transaction. In all other cases, the other
entity to the transaction and not the Company shall be the Surviving Entity.

 

2.56         “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any of its Affiliates.

 

2.57         “Unrestricted Stock” means any Award of Common Stock granted
pursuant to Section 7.2 that is not subject to restrictions on transfer or a
risk of forfeiture.

 

2.58         “Unrestricted Stock Award” means any Award granted pursuant to
Section 7.2.

 

3.     Administration.

 

3.1   Administration by Board.  The Plan shall be administered by the Board
unless and until the Board delegates administration to a Committee, as provided
in Section 3.5.

 

3.2   Powers of Administrator.  The Administrator shall have the power and
authority to select and grant Awards to Participants, pursuant to the terms of
the Plan.

 

3.3   Specific Powers.  In particular, subject to the limitations and other
provisions set forth in this Plan, the Administrator shall have the authority:
(a) to construe and interpret the Plan and apply its provisions; (b) to
promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (c) to authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan; (d)
to delegate its authority to one or more Officers of the Company with respect to
awards that do not involve Covered Employees or “insiders” within the meaning of
Section 16 of the Exchange Act; (e) to determine when Awards are to be granted
under the Plan; (f) from time to time to select those Participants to whom
Awards shall be granted and to determine the number of shares of Common Stock to
be made subject to each Award; (g) to prescribe the manner by which an Award
shall be evidenced, either in paper or electronic form or by book entry, as well
as the form of all Award Agreements and Option Agreements hereunder; (h) to
determine whether each Option is to be an Incentive Stock Option or a
Nonstatutory Stock Option; (i) to prescribe the terms and conditions of each
Award, including, without limitation, the purchase price or exercise price and
medium of payment, vesting provisions and Right of Repurchase provisions, and to
specify the provisions of the Award Agreement relating to such grant or sale;
(j) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, the term of any Award, the purchase price or exercise
price, as the case may be, subject to applicable legal restrictions; provided,
however, that the Administrator may not, without the approval of the
stockholders of the Company, (A)

 

5

--------------------------------------------------------------------------------


 

reprice or otherwise reduce the exercise price of unexercised Options, or (B)
cancel previously granted Options and issue new Options to the same Optionholder
at a lower exercise price. In addition, if any such amendment impairs a
Participant’s rights or increases a Participant’s obligations under his or her
Award, such amendment shall also be subject to the Participant’s consent
(provided, however, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value of the
Common Stock underlying the Options and the exercise price, shall not constitute
an impairment of the Participant’s rights that requires consent); (k) to
determine the duration and purpose of leaves of absences which may be granted to
a Participant without constituting termination of their Continuous Service for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies; (l)
to make decisions with respect to outstanding Options that may become necessary
upon a Change in Control or an event that triggers anti-dilution adjustments;
and (m) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for administration of the Plan.

 

3.4   Decisions Final.  All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 

3.5   The Committee.

 

(a)   General.  The Board may delegate administration of the Plan to a Committee
or Committees of three (3) or more members of the Board, including the
Compensation Committee, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated and which meets the
composition requirements of Section 3.5(b). If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. The members of the Committee shall be appointed by and to serve at the
pleasure of the Board. From time to time, the Board may increase the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable. In the absence of any specific delegation
of authority to the contrary, the Committee shall be the Compensation Committee.

 

(b)   Committee Composition.  The Committee shall consist solely of three or
more Non-Employee Directors who are also Outside Directors. All such directors
shall also meet all standards for “independence” as that term is defined under
applicable securities laws, Securities and Exchange Commission rules and listing
standards as they may exist from time to time. Within the scope of such
authority, the Administrator may (i) delegate to a committee of two or more
members of the Board who are not Outside Directors the authority to grant Awards
to eligible persons who are either (A) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Award or (B) not persons with respect to whom the Company wishes to
comply with Section 162(m) of the Code or (ii) delegate to a committee of two or
more members of the Board who are not Non-Employee Directors the authority to
grant Stock Awards to eligible persons who are not then subject to Section 16 of
the Exchange Act. In addition, the Administrator may delegate its authority
within specified parameters to one or more Officers of the Company with respect
to awards that do not involve Covered Employees or “insiders” within the meaning
of Section 16 of the Exchange Act;

 

3.6   Indemnification.  In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by applicable law, the Administrator and each of the Administrator’s
consultants shall be indemnified by the Company against the reasonable expenses,
including attorney’s fees, actually incurred in connection with any action, suit
or proceeding or in connection with any appeal therein, to which the
Administrator or any of its consultants may be party by reason of any action
taken or failure to

 

6

--------------------------------------------------------------------------------


 

act under or in connection with the Plan or any Option granted under the Plan,
and against all amounts paid by the Administrator or any of its consultants in
settlement thereof (provided, however, that the settlement has been approved by
the Company, which approval shall not be unreasonably withheld) or paid by the
Administrator or any of its consultants in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such Administrator or
any of its consultants did not act in good faith and in a manner which such
person reasonably believed to be in the best interests of the Company, and in
the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Administrator or any of
its consultants shall, in writing, offer the Company the opportunity at its own
expense to handle and defend such action, suit or proceeding.

 

4.     Eligibility for Specific Awards.  Awards under the Plan may be granted to
any Participant who is designated by the Administrator to receive an Award.

 

5.     Shares Subject to Awards.  The stock available for grant of Options and
all other Awards under the Plan shall be shares of the Company’s authorized but
unissued or reacquired Common Stock. The aggregate number of shares which may be
issued pursuant to the exercise of Awards granted under the Plan, including
Incentive Stock Options, is four million (4,000,000) shares of Common Stock,
subject to adjustment as provided in Section 6.15. Any shares issued by the
Company through the assumption or substitution of outstanding Awards from an
acquired company, however, shall not reduce the shares available for Awards
under this Plan. Awards for fractional shares of Common Stock may not be issued
under the terms of the Plan.

 

5.1   Individual Share Limitation.  The maximum number of shares with respect to
which Awards, including Options, may be granted to any Eligible Employee in any
one fiscal year shall be 50,000 shares.

 

5.2   Reversion of Shares to Share Reserve.  If any Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full or being fully vested, the shares of Common Stock not acquired
under such Award shall revert to and again become available for issuance under
the Plan. If shares of Common Stock issued under the Plan are reacquired by the
Company pursuant to the terms of any forfeiture provision, including the Right
of Repurchase of unvested Common Stock under Section 7.4, except for shares
acquired pursuant to a Net Exercise transaction, such shares shall again be
available for purposes of the Plan.

 

6.     Options: Terms and Conditions.  Options granted under the Plan shall be
evidenced by Option Agreements (which need not be identical) in such form and
containing such provisions which are consistent with the Plan as the
Administrator shall from time to time approve. Each agreement shall specify
whether the Option granted thereby is an Incentive Stock Option or a
Nonstatutory Stock Option. Options granted to an Eligible Director, however, may
only be Nonstatutory Stock Options. Such agreements may incorporate all or any
of the terms hereof by reference and shall comply with and be subject to the
following terms and conditions:

 

6.1   Number of Shares Subject to Option.  Each Option Agreement shall specify
the number of shares subject to the Option.

 

6.2   Option Price.  The purchase price for the shares subject to any Option
shall not be less than 100% of the Fair Market Value of the shares of Common
Stock of the Company based on the last sale price per share on the market day
immediately preceding the Date of Grant.

 

6.3   Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value of the Common Stock of the Company based on the
last sale price per share on the market day immediately preceding the Date of
Grant, and the Option is not exercisable after the expiration of five years from
the Date of Grant.

 

6.4   Regular Semi-Annual Option Grants.  The Company wishes to continue its
unique semi-annual broad-based option program for all Eligible Employees, which
has been in effect since 1996. Pursuant to this program, all Eligible Employees
of the Company and its Affiliates, including employees who may also be
directors, are provided

 

7

--------------------------------------------------------------------------------


 

an opportunity to acquire an ownership interest in their Company through regular
semi-annual option grants, thereby more fully identifying his or her welfare and
well-being with that of the Company.

 

6.4(a)      Grant Dates.  Grants of Options in connection with this program
shall occur twice annually, at such time as the Committee may prescribe from
time to time or, in lieu of any contrary direction, on November 21 for the full
six (6) month employment period May 21 through November 20, and on May 21 for
the full six (6) month employment period November 21 through May 20 (each a
“Grant Date”).

 

6.4(b)      Grant Amounts.  Options on each Grant Date shall be provided to each
Eligible Employee hereunder in the following position categories and in the
following amounts, subject to adjustment by the Committee from time to time as
to both category and amount, based upon the Fair Market Value of the Company’s
Common Stock for that particular Grant Date, determined in the manner prescribed
by Section 2.25:

 

Position

 

Grants Per Year

 

Semi-Annual Grant Value

 

President

 

2

 

$

80,000.00

 

Vice-President

 

2

 

60,000.00

 

General Managers

 

2

 

45,000.00

 

Manager

 

2

 

30,000.00

 

Supervisors/Professionals

 

 

 

 

 

Level 4

 

2

 

22,500.00

 

Level 3

 

2

 

15,000.00

 

Level 2

 

2

 

12,500.00

 

Level 1

 

2

 

10,000.00

 

Other Team Members

 

2

 

2,500.00

 

 

6.4(c)      Term of Option: Vesting.  The time within which Options granted
under this program shall be exercisable shall be not earlier than six (6) months
nor later than five (5) years from each applicable Grant Date, subject to the
provisions of Section 6.7.

 

6.4(d)      Type of Option.  Each Option granted pursuant to this program shall
be designated in the Option Agreement as an Incentive Stock Option or, if
required in order to take into account the limitations described in Section 6.10
or elsewhere regarding Incentive Stock Options, a Nonstatutory Stock Option.

 

6.5   Other Option Grants.  The Administrator may from time to time grant such
other Options hereunder, either Incentive Stock Options or Nonstatutory Stock
Options, as it may deem advisable.

 

6.6   Medium and Time of Payment.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (a) in cash or by certified or bank check at
the time the Option is exercised or (b) in the discretion of the Administrator
and upon such terms as the Administrator shall approve, the exercise price may
be paid: (i) by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the exercise price (or portion thereof) due for the number of shares being
acquired, (ii) by the withholding of whole shares of Common Stock which would
otherwise be delivered, having an aggregate Fair Market Value on the date of
delivery equal to the exercise price (“Net Exercise”), (iii) during any period
for which the Common Stock is publicly traded, in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise (a “Cashless Exercise”); (iv) by a combination of any of such
methods, or (v) in such other manner as the Administrator, in its discretion,
either at the time of grant or thereafter, may provide. The Administrator may
also, in its discretion, require as a condition of exercise that the optionee
pay to the Company federal, state or local withholding or employment tax
required by law, which payment may be made by any of the foregoing methods.

 

Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six

 

8

--------------------------------------------------------------------------------


 

months (or such longer or shorter period of time required to avoid a charge to
earnings for financial accounting purposes). Notwithstanding the foregoing,
during any period for which the Common Stock is publicly traded, a Cashless
Exercise or a Net Exercise or other transaction by a Director or executive
officer that involves or may involve a direct or indirect extension of credit or
arrangement of an extension of credit by the Company, or an Affiliate in
violation of section 402(a) of the Sarbanes-Oxley Act (codified as Section 13(k)
of the Exchange Act) shall be prohibited with respect to any Award under this
Plan. Unless otherwise provided in the terms of an Option Agreement, payment of
the exercise price by a Participant who is an officer, director or other
“insider” subject to Section 16(b) of the Exchange Act through a Net Exercise
transaction is subject to pre-approval by the Administrator, in its sole
discretion, which pre-approval shall be documented in a manner that complies
with the specificity requirements of Rule 16b-3, including the name of the
Participant involved in the transaction, the nature of the transaction, the
number of shares to be acquired or disposed of by the Participant and the
material terms of the Options involved in the transaction.

 

6.7   Term of Option.  No Option granted to an Eligible Employee or an Eligible
Director shall be exercisable after the expiration of the earliest of (a) five
years after the date the Option is granted, (b) ninety days after the date the
Optionholder’s Continuous Service with the Company and its Affiliates terminates
if such termination is for any reason other than Disability, death, or Cause,
(c) the date the Optionholder’s Continuous Service with the Company and its
Affiliates terminates if such termination is for Cause, as determined by the
Board or by the Committee in its sole discretion, or (d) the earlier of one
hundred eighty days after the date the Optionholder’s Continuous Service with
the Company and its Affiliates terminates, if such termination is a result of
death or Disability, or death results within not more than ninety days of the
date on which the Optionholder’s Continuous Service terminates, or the
expiration of the stated term of the Option; provided, however, that the Option
Agreement for any Option may provide for shorter periods in each of the
foregoing instances.

 

6.8   Exercise of Option.  No Option shall be exercisable during the lifetime of
an Optionholder by any person other than the Optionholder. The Administrator
shall have the power to set the time or times within which each Option shall be
exercisable and to accelerate the time or times of exercise. Any Option or
unexercised portion thereof granted to the Optionholder, to the extent
exercisable by him or her on the date of death, may be exercised by the
Optionholder’s designated beneficiary, personal representatives, heirs, or
legatees, subject to the provisions of Section 6.4 hereof.

 

To the extent that an Optionholder has the right to exercise an Option and
purchase shares pursuant thereto, the Option may be exercised from time to time
by written notice to the Company, stating the number of shares being purchased
and accompanied by payment in full, in any ways permitted hereunder, of the
purchase price for such shares.

 

6.9   No Transfer of Option.  No Option shall be transferable by an Optionholder
otherwise than by will or the laws of descent and distribution or pursuant to
the provisions of a Qualified Domestic Relations Order. Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option. No right or interest of an Eligible Employee in any Option may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or an Affiliate, or shall be subject to any lien, obligation, or
liability of such Eligible Employee to any other party other than the Company or
an Affiliate.

 

6.10         Limit on Incentive Stock Options.  To the extent that the aggregate
Fair Market Value (determined at the time the Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Optionholder during any calendar year (under all Incentive
Stock Option plans of the Company and its Affiliates) exceeds $100,000, the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be designated or otherwise treated as
Nonstatutory Stock Options.

 

6.11         Restriction on Issuance of Shares.  The issuance of Options and
shares shall be subject to compliance with all of the applicable requirements of
law with respect to the issuance and sale of securities.

 

6.12         Investment Representation.  Any Optionholder may be required, as a
condition of issuance of shares covered by his or her Option, to represent that
the shares to be acquired pursuant to exercise of the Option will be

 

9

--------------------------------------------------------------------------------

 


 

acquired for investment and without a view to distribution thereof, and in such
case, the Company may place a legend on the certificate evidencing the shares
reflecting the fact that they were acquired for investment and cannot be sold or
transferred unless registered under the Securities Act of 1933, as amended, or
unless counsel for the Company is satisfied that the circumstances of the
proposed transfer do not require such registration.

 

6.13         Rights as a Stockholder or Employee.  An Optionholder or transferee
of an Option shall have no rights as a stockholder of the Company with respect
to any shares covered by any Option until the date of issuance of a share
certificate for such shares, or the shares have been duly transferred
electronically. No adjustment shall be made for dividends (ordinary or
extraordinary, whether cash, securities, or other property), distributions or
other rights for which the record date is prior to the date such share
certificate is issued or electronic transfer recorded, except as provided in
Section 6.13. Nothing in the Plan or in any Option Agreement shall confer upon
any Employee any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with any right of the Company or any
Affiliate to terminate the Optionholder’s Continuous Service at any time.

 

6.14         No Fractional Shares.  In no event shall the Company be required to
issue fractional shares upon the exercise of an Option.

 

6.15         Recapitalization or Reorganization of Company.  Except as otherwise
provided herein, appropriate and proportionate adjustments shall be made in the
number and class of shares subject to the Plan and to the Option rights granted
under the Plan, and the exercise price of such Option rights, in the event of a
stock dividend (but only on Common Stock), stock split, reverse stock split,
recapitalization, reorganization, merger, consolidation, separation, or like
change in the capital structure of the Company.

 

6.16         Additional Requirements Under Section 409A.  Each Option Agreement
shall include or be deemed to include a provision whereby, notwithstanding any
provision of the Plan or the Option Agreement to the contrary, the Option shall
satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A of the Code, if any, in accordance with Section
8 hereof, in the event any Option under this Plan is granted with an exercise
price less than Fair Market Value of the Common Stock subject to the Option on
the date the Option is granted (regardless of whether or not such exercise price
is intentionally or unintentionally priced at less than Fair Market Value, or is
materially modified at a time when the Fair Market Value exceeds the exercise
price), or is otherwise determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code.

 

6.17         Other Provisions.  Each Option may contain such other terms,
provisions, and conditions not inconsistent with the Plan as may be determined
by the Administrator. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

 

7.     Provisions of Awards Other than Options.

 

7.1   Restricted Stock Awards.  The Administrator may from time to time award as
compensation or otherwise (or sell at a purchase price determined by the
Administrator) restricted Common Stock under the Plan to eligible Participants.
Restricted Stock Awards may not be sold, assigned, transferred or otherwise
disposed of, pledged or hypothecated as collateral for a loan or as security for
the performance of any obligation or for any other purpose for such period (the
“Restricted Period”) as the Administrator shall determine. Each Restricted Stock
Award shall be in such form and shall contain such terms, conditions and
Restricted Periods, whether time based, performance based or both, as the
Administrator shall deem appropriate, including the treatment of dividends or
dividend equivalents, as the case may be. The Administrator in its discretion
may provide for an acceleration of the end of the Restricted Period in the terms
of any Restricted Stock Award, at any time, including in the event a Change in
Control occurs.

 

(a)   Terms and Conditions of Restricted Stock Awards.  The terms and conditions
of any Restricted Stock Award Agreements or purchase agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Awards
need not be identical, but each Restricted Stock Award shall include (through

 

10

--------------------------------------------------------------------------------


 

incorporation of provisions hereof by reference in the Award Agreement or
otherwise) the substance of each of the following provisions:

 

(i)        Purchase Price.  The purchase price of Restricted Stock Awards, if
applicable, shall be determined by the Administrator, and may be stated as cash,
property or prior services.

 

(ii)       Consideration.  The consideration for Common Stock acquired pursuant
to the Restricted Stock Award, if sold and not simply awarded, shall be paid
either: (x) in cash at the time of purchase; or (y) in any other form of legal
consideration that may be acceptable to the Administrator in its discretion
including, without limitation, a full recourse secured promissory note, property
or prior services that the Administrator determines have a value at least equal
to the Fair Market Value of such Common Stock.

 

(iii)      Vesting.  Shares of Common Stock acquired under the Restricted Stock
Award may, but need not be subject to a Restricted Period that specifies a Right
of Repurchase in favor of the Company in accordance with a vesting schedule to
be determined by the Administrator, or forfeiture in the event the consideration
was in the form of prior services.

 

(iv)     Termination of Participant’s Continuous Service.  Unless otherwise
provided in a Restricted Stock Award or in an employment agreement the terms of
which have been approved by the Administrator, in the event a Participant’s
Continuous Service terminates for any reason, the Company may exercise its Right
of Repurchase or otherwise reacquire, or the Participant shall forfeit the
unvested portion of a Restricted Stock Award acquired in consideration of prior
or future services, and any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the Restricted Stock Award shall be forfeited and the Participant shall have
no rights with respect to the Award, unless the Committee in the exercise of its
discretion elects to waive the remaining restriction in whole or in part.

 

(v)      Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Award Agreement, as the
Administrator shall determine in its discretion, so long as Common Stock awarded
under the Restricted Stock Award remains subject to the terms of the Award
Agreement.

 

(vi)     Concurrent Tax Payment.  The Administrator, in its sole discretion, may
also (but shall not be required to) provide for payment of a concurrent cash
award in an amount equal, in whole or in part, to the estimated after tax amount
required to satisfy applicable federal, state or local tax withholding
obligations arising from the receipt and deemed vesting of restricted stock for
which an election under Section 83(b) of the Code may be required.

 

(vii)    Lapse of Restrictions.  Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator, the restrictions applicable to the Restricted Stock Award shall
lapse and a stock certificate for the number of shares of Common Stock with
respect to which the restrictions have lapsed shall be delivered, free of any
restrictions except those that may be imposed by law, the terms of the Plan or
the terms of a Restricted Stock Award, to the Participant or the Participant’s
beneficiary or estate, as the case may be, unless such Restricted Stock Award is
subject to a deferral condition that complies with the 409A Award requirements
that may be allowed or required by the Administrator in its sole discretion. The
Company shall not be required to deliver any fractional share of Common Stock
but will pay, in lieu thereof, the Fair Market Value of such fractional share in
cash to the Participant or the Participant’s beneficiary or estate, as the case
may be. Unless otherwise subject to a deferral condition that complies with the
409A Award requirements, the Common Stock certificate shall be issued and
delivered and the Participant shall be entitled to the beneficial ownership
rights of such Common Stock not later than (i) the date that is 2½ months after
the end of the Participant’s or the Company’s taxable year for which the
Restricted Period ends and the Participant has a legally binding right to such
amounts, whichever is later, or (ii) such earlier date as may be necessary to
avoid application of Code Section 409A to such Award.

 

11

--------------------------------------------------------------------------------


 

7.2   Unrestricted Stock Awards.  The Committee may, in its sole discretion,
award (or sell at a purchase price determined by the Committee) an Unrestricted
Stock Award to any Participant, pursuant to which such individual may receive
shares of Common Stock free of any vesting restriction (“Unrestricted Stock”)
under the Plan. Unrestricted Stock Awards may be granted or sold as described in
the preceding sentence in respect of past services or other valid consideration,
or in lieu of any cash compensation due to such individual.

 

7.3   Performance Awards.

 

(a)   Nature of Performance Awards.  A Performance Award is an Award entitling
the recipient to acquire cash, actual shares of Common Stock or hypothetical
Common Stock units having a value equal to the Fair Market Value of an identical
number of shares of Common Stock upon the attainment of specified performance
goals. The Administrator may make Performance Awards independent of or in
connection with the granting of any other Award under the Plan. Performance
Awards may be granted under the Plan only to an Eligible Employee. The
Administrator in its sole discretion shall determine whether and to whom
Performance Awards shall be made, the performance goals applicable under each
Award, the periods during which performance is to be measured, and all other
limitations and conditions applicable to the awarded cash or shares.

 

Performance goals shall be based on a pre-established objective formula or
standard, measured over one or more performance periods, that specifies the
manner of determining the amount of cash or the number of shares under the
Performance Award that will be granted or will vest if the performance goal is
attained.

 

Performance goals will be determined by the Administrator prior to the time 25%
of the service period has elapsed and may be based on one or more business
criteria that apply to an Eligible Employee, a business unit or the Company and
its Affiliates. Such business criteria may include, by way of example and
without limitation, Company-wide, divisional or operating unit revenues,
operating, pre-tax or after-tax income (Company-wide or by operating units or
division), earnings per share, share price performance, return on equity, return
on assets, return on capital, cash flow, economic value added, improvements in
costs, production goals and implementation or completion of critical projects.
The level or levels of performance specified with respect to a performance goal
may be established in absolute terms, as objectives relative to performance in
prior periods, as an objective compared to the performance of one or more
comparable companies or an index covering multiple companies, or otherwise as
the Administrator may determine.

 

Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code. Performance goals may differ for Performance
Awards granted to any one Eligible Employee or to different Eligible Employees.
A Performance Award to an Eligible Employee who is a Covered Employee shall
(unless the Administrator determines otherwise) provide that in the event of the
Eligible Employee’s termination of Continuous Service prior to the end of the
performance period for any reason, such Award will be payable only (i) if the
applicable performance objectives are achieved and (ii) to the extent, if any,
as the Administrator shall determine.

 

(b)   Restrictions on Transfer.  Performance Awards and all rights with respect
to such Performance Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered.

 

(c)   Rights as a Stockholder.  An Eligible Employee receiving a Performance
Award shall have the rights of a stockholder only as to shares actually received
by an Eligible Employee under the Plan and not with respect to shares subject to
the Award but not actually received by an Eligible Employee. An Eligible
Employee shall be entitled to receive a stock certificate or to be credited by
electronic book entry evidencing the acquisition of shares of Common Stock under
a Performance Award only upon satisfaction of all conditions specified in the
written instrument evidencing the Performance Award (or in a performance plan
adopted by the Administrator). The Common Stock certificate shall be issued and
delivered and the Eligible Employee shall be entitled to the beneficial
ownership rights of such Common Stock not later than (i) the date that is 2½
months after the end of the Eligible Employee’s or the Company’s taxable year
for which the Administrator certifies that the Performance Award conditions have
been satisfied and the Eligible Employee has a legally binding right to such
amounts, whichever is later, or (ii) such other date as may be necessary to
avoid application of Section 409A to such Awards.

 

12

--------------------------------------------------------------------------------


 

(d)   Termination.  Except as may otherwise be provided by the Administrator at
any time, a Participant’s rights in all Performance Awards shall automatically
terminate upon the Eligible Employee’s termination of Continuous Service (or
business relationship) with the Company and its Affiliates for any reason.

 

(e)   Acceleration, Waiver, Etc.  At any time prior to the Eligible Employee’s
termination of Continuous Service (or other business relationship) by the
Company and its Affiliates, the Administrator may in its sole discretion
accelerate, waive or, subject to Section 8, amend any or all of the goals,
restrictions or conditions imposed under any Performance Award. The
Administrator in its discretion may provide for an acceleration of vesting in
the terms of any Performance Award at any time, including in the event a Change
in Control occurs.

 

(f)    Certification.  Following the completion of each performance period, the
Administrator shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards shall not be settled
until the Administrator has made the certification specified under this Section
7.3(f).

 

7.4   Right of Repurchase.  Each Award Agreement may provide that, following a
termination of the Participant’s Continuous Service, the Company may repurchase
the Participant’s unvested Common Stock acquired under the Plan as provided in
this Section 7.4 (the “Right of Repurchase”). The Right of Repurchase shall be
exercisable with respect to unvested stock at a price equal to the lesser of the
purchase price at which such Common Stock was acquired under the Plan or the
Fair Market Value of such Common Stock. The Award Agreement may specify the
period of time following a termination of the Participant’s Continuous Service
during which the Right of Repurchase may be exercised, provided that such
exercise may in any event be extended to a date that is at least 60 days after
the six months anniversary of the date the stock was acquired from the Company.

 

7.5   Stock Appreciation Rights.

 

(a)   General.  Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or, provided the requirements of Section 7.5(b) are satisfied,
in tandem with all or part of any Option granted under the Plan (“Related
Rights”). In the case of a Nonstatutory Stock Option, Related Rights may be
granted either at or after the time of the grant of such Option. In the case of
an Incentive Stock Option, Related Rights may be granted only at the time of the
grant of the Incentive Stock Option.

 

(b)   Grant Requirements.  A Stock Appreciation Right may only be granted if the
Stock Appreciation Right: (i) does not provide for the deferral of compensation
within the meaning of Section 409A of the Code; or (ii) satisfies the
requirements of Section 7.5(f) and Section 8 hereof. A Stock Appreciation Right
does not provide for a deferral of compensation if: (A) the value of the Common
Stock the excess over which the right provides for payment upon exercise (the
“SAR Exercise Price”) may never be less than the Fair Market Value of the
underlying Common Stock on the date the right is granted, (B) the compensation
payable under the Stock Appreciation Right can never be greater than the
difference between the SAR Exercise Price and the Fair Market Value of the
Common Stock on the date the Stock Appreciation Right is exercised, (C) the
number of shares of Common Stock subject to the Stock Appreciation Right is
fixed on the date of grant of the Stock Appreciation Right, and (D) the right
does not include any feature for the deferral of compensation other than the
deferral of recognition of income until the exercise of the right.

 

(c)   Exercise and Payment.  Upon exercise thereof, the holder of a Stock
Appreciation Right shall be entitled to receive from the Company, an amount
equal to the product of (i) the excess of the Fair Market Value, on the date of
such written request, of one share of Common Stock over the SAR Exercise Price
per share specified in such Stock Appreciation Right or its related Option,
multiplied by (ii) the number of shares for which such Stock Appreciation Right
shall be exercised. Payment with respect to the exercise of a Stock Appreciation
Right that satisfies the requirements of Section 7.5(b)(i) shall be paid on the
date of exercise and made in shares of Common Stock (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Administrator in its sole discretion), valued at Fair Market
Value on the date of exercise. Payment with respect to the exercise of a Stock
Appreciation Right that does not satisfy the requirements of Section 7.5(b)(i)
shall be paid at the time specified in the Award in accordance with the
provisions of Section 7.5(f) and Section 8. Payment may be made in the form of
shares of Common Stock (with

 

13

--------------------------------------------------------------------------------


 

or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
cash or a combination thereof, as determined by the Administrator.

 

(d)   Exercise Price.  The exercise price of a Free Standing Stock Appreciation
Right shall be determined by the Administrator, but shall not be less than 100%
of the Fair Market Value of one share of Common Stock on the Date of Grant of
such Stock Appreciation Right. A Related Right granted simultaneously with or
subsequent to the grant of an Option and in conjunction therewith or in the
alternative thereto shall have the same exercise price as the related Option,
shall be transferable only upon the same terms and conditions as the related
Option, and shall be exercisable only to the same extent as the related Option;
provided, however, that a Stock Appreciation Right, by its terms, shall be
exercisable only when the Fair Market Value per share of Common Stock subject to
the Stock Appreciation Right and related Option exceeds the exercise price per
share thereof, and no Stock Appreciation Rights may be granted in tandem with an
Option unless the Administrator determines that the requirements of Section
7.5(b)(i) are satisfied.

 

(e)   Reduction in the Underlying Option Shares.  Upon any exercise of a Stock
Appreciation Right, the number of shares of Common Stock for which any related
Option shall be exercisable shall be reduced by the number of shares for which
the Stock Appreciation Right shall have been exercised. The number of shares of
Common Stock for which a Stock Appreciation Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option shall have been exercised.

 

(f)    Additional Requirements under Section 409A.  A Stock Appreciation Right
that is not intended to or fails to satisfy the requirements of Section
7.5(b)(i) shall satisfy the requirements of this Section 7.5 (f) and the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with Section 8 hereof. The requirements
herein shall apply in the event any Stock Appreciation Right under this Plan is
granted with an SAR Exercise Price less than Fair Market Value of the Common
Stock underlying the Award on the date the Stock Appreciation Right is granted
(regardless of whether or not such SAR Exercise Price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the SAR Exercise Price), provide
that it is settled in cash, or is otherwise determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code. Any such Stock Appreciation Right may provide that it is exercisable at
any time permitted under the governing written instrument, but such exercise
shall be limited to fixing the measurement of the amount, if any, by which the
Fair Market Value of a share of Common Stock on the date of exercise exceeds the
SAR Exercise Price (the “SAR Amount”). However, once the Stock Appreciation
Right is exercised, the SAR Amount may only be paid on the fixed time, payment
schedule or other event specified in the governing written instrument or in
Section 8.1 hereof.

 

7.6   Deferred Stock Units.

 

The Administrator may grant Deferred Stock Units to Participants on the
following terms and conditions (or such other terms and conditions that the
Administrator may establish which are consistent with the Plan and applicable
law):

 

(a)   Number, Value, and Manner of Payment of Deferred Stock Units.  Each
Deferred Stock Unit shall, subject to satisfaction of any applicable performance
conditions, entitle the Participant to receive from the Company at the end of
the deferral period applicable to such Unit (the “Deferral Period”) one (1)
share of Common Stock. Except as otherwise determined by the Administrator,
Deferred Stock Units shall be granted without payment of cash or other
consideration to the Company but in consideration of services performed for or
for the benefit of the Company by such Participant. Deferred Stock Units may be
conditioned on the satisfaction of performance conditions. Upon payment, a
Deferred Stock Unit shall be canceled.

 

(b)   Deferral Period.  Except as otherwise provided in Section 7.6(c), payments
in respect of Deferred Stock Units shall be made only at the end of the Deferral
Period; the duration of which shall be fixed by the Administrator at the time of
grant of such Deferred Stock Units.

 

(c)   Termination of Employment or Services for Cause.  Unless otherwise
determined by the Administrator and reflected in the applicable Award Agreement,
all Deferred Stock Units issued and

 

14

--------------------------------------------------------------------------------


 

outstanding in the name of any Participant shall be forfeited in the event such
Participant’s employment with the Company, or service as a Director, as the case
may be, is terminated for Cause during the applicable Deferral Period.

 

(d)   Payment of Deferred Stock Units.  Payment of Deferred Stock Units shall be
made as soon as administratively feasible following the expiration of the
applicable Deferral Period, but in no event shall payment be after the later of
(1) the date that is 2½ months after the close of the Participant’s first
taxable year in which the Deferred Stock Units become payable, or (2) the date
that is 2½ months after the close of the Company’s fiscal year in which the
Deferred Stock Units become payable; provided that payments in respect of
Deferred Stock Units that constitute deferred compensation under Section 409A of
the Code shall be made in compliance with such section.

 

(e)   Dividends.  No cash dividends shall be paid on outstanding Deferred Stock
Units. However, Deferred Stock Units will accrue “Dividend Equivalents,” i.e.,
an additional number of Deferred Stock Units equal in value to the cash
dividends, if any, which are paid with respect to an issued and outstanding
share of Common Stock during the period the Deferred Stock Unit is outstanding.
Dividend Equivalents shall be paid in shares of Common Stock at the time payment
in respect of the Deferred Stock Units is made; provided fractional shares shall
be paid in cash. No Dividend Equivalents will be paid on a Deferred Stock Unit
that is forfeited as provided in Section 7.6(c) or that is conditioned on the
satisfaction of performance conditions that are not met.

 

(f)    Hypothetical Nature of Accounts.  A separate bookkeeping account shall be
maintained by the Company for each Participant to track the Participants’
Deferred Stock Units. Each Account established under this Section 7.6(f) shall
be maintained for bookkeeping purposes only. Neither the Plan nor any of the
bookkeeping accounts established hereunder shall hold any actual funds or
assets. The Deferred Stock Units established hereunder shall be used solely to
determine the number of shares of Common Stock to be issued hereunder, shall not
be or represent an equity security of the Company and shall not carry any voting
or dividend rights.

 

(g)   Regular Annual Awards to Eligible Directors.  Subject to the terms of this
Section 7.6 and such further modification with respect to the amount, terms,
frequency or composition of the Award as the Committee may make from time to
time, including the discontinuance or replacement thereof, each Eligible
Director shall be granted that number of Deferred Stock Units on June 1 of each
year following the Company’s Annual Meeting of Stockholders equal to the
quotient arrived at by dividing the dollar amount of the equity portion of the
Eligible Director’s board service retainer for such year by the closing price of
the Company’s Common Stock at the close of business on the last business day
preceding June 1. The Deferral Period for all Deferred Stock Units granted
pursuant to this Section 7.6(g) shall commence on the date of grant and continue
until expiration of the first (1st) anniversary thereof; provided, however, that
each Eligible Director may elect to continue the Deferral Period until either
expiration of the fifth (5th) anniversary of the grant date or expiration of the
first (1st) anniversary following the termination of the his or her service as a
director of the Company. An election to extend the Deferral Period under this
Section 7.6(g) shall be made, if at all, in a form and manner satisfactory to
the Committee and shall be effective, until terminated or changed, for all
Deferred Stock Units granted to the electing Eligible Director after the date
such election is received by the Company. An election to extend the Deferral
Period may be terminated or changed by the electing Eligible Director on written
notice delivered to the Company prior to April 1 of the grant year, and such
termination or change shall be effective for all Deferred Stock Units granted to
the Eligible Director after the date such written notice is received by the
Company.

 

8.     Additional Conditions Applicable to Nonqualified Deferred Compensation
under Section 409A of the Code.  In the event any Award under this Plan is
granted with an exercise price less than Fair Market Value of the Common Stock
subject to the Award on the Date of Grant (regardless of whether or not such
exercise price is intentionally or unintentionally priced at less than Fair
Market Value, or such Award is materially modified and deemed a new Award at a
time when the Fair Market Value exceeds the exercise price), or is otherwise
determined to constitute a 409A Award, the following additional conditions shall
apply and shall supersede any contrary provisions of this Plan or the terms of
any 409A Award agreement.

 

15

--------------------------------------------------------------------------------


 

8.1   Exercise and Distribution.  No 409A Award shall be exercisable or
distributable earlier than upon one of the following:

 

(a)   Specified Time.  A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award, but not later than after the
expiration of 10 years from the Date of Grant. If the written grant instrument
does not specify a fixed time or schedule, such time shall be the date that is
the fifth anniversary of the Date of Grant.

 

(b)   Separation from Service.  Separation from service (within the meaning of
Section 409A of the Code) by the 409A Award recipient; provided, however, if the
409A Award recipient is a “key employee” (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) and any of the Company’s stock is
publicly traded on an established securities market or otherwise, exercise or
distribution under this Section 8.1(b) may not be made before the date which is
six months after the date of separation from service.

 

(c)   Death.  The date of death of the 409A Award recipient.

 

(d)   Disability.  The date the 409A Award recipient becomes disabled (within
the meaning of Section 8.4(b) hereof).

 

(e)   Unforeseeable Emergency.  The occurrence of an unforeseeable emergency
(within the meaning of Section 8.4(b) hereof), but only if the net value (after
payment of the exercise price) of the number of shares of Common Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the Participant’s other assets (to the extent such liquidation
would not itself cause severe financial hardship).

 

(f)    Change in Control Event.  The occurrence of a Change in Control Event
(within the meaning of Section 8.4(a) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such Award upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.

 

8.2   Term.  Notwithstanding anything to the contrary in this Plan or the terms
of any 409A Award agreement, the term of any 409A Award shall expire and such
Award shall no longer be exercisable on the date that is the later of: (a) 2½
months after the end of the Company’s taxable year in which the 409A Award first
becomes exercisable or distributable pursuant to Section 8 hereof and is not
subject to a substantial risk of forfeiture; or (b) 21/2 months after the end of
the 409A Award recipient’s taxable year in which the 409A Award first becomes
exercisable or distributable pursuant to Section 8 hereof and is not subject to
a substantial risk of forfeiture, but not later than the earlier of (i) the
expiration of 10 years from the date the 409A Award was granted, or (ii) the
term specified in the 409A Award agreement.

 

8.3   No Acceleration.  A 409A Award may not be accelerated or exercised prior
to the time specified in Section 8 hereof, except in the case of one of the
following events:

 

(a)   Domestic Relations Order.  The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a qualified domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

 

(b)   Conflicts of Interest.  The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).

 

(c)   Change in Control Event.  The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within 12
months of the Change in Control Event and cancel the 409A Award for

 

16

--------------------------------------------------------------------------------


 

compensation. In addition, the Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award provided that such
acceleration does not change the time or schedule of payment of such Award and
otherwise satisfies the requirements of this Section 8 and the requirements of
Section 409A of the Code.

 

8.4   Definitions.  Solely for purposes of this Section 8 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:

 

(a)   “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Proposed Regulations § 1.409A-3(g)(5) and any subsequent guidance
interpreting Code Section 409A).

 

(b)   “Disabled” means a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees.

 

(c)   “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

9.     Termination or Amendment of Plan.  The Board may at any time suspend,
terminate or amend the Plan; provided that, without approval of the stockholders
of the Company, there shall be, except by operation of the equitable adjustment
provisions of Section 6.15, no increase in the total number of shares covered by
the Plan, no change in the class of persons eligible to receive Awards granted
under the Plan or other material modification of the requirements as to
eligibility for participation in the Plan, no material increase in the benefits
accruing to participants under the Plan, and no extension of the latest date
upon which Awards may be granted; and provided further that, without the consent
of the Participant, no amendment may adversely affect any then outstanding Award
or any unexercised portion thereof.

 

10.  General Provisions.

 

10.1         Other Compensation Arrangements.  Nothing contained in this Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

10.2         Recapitalizations.  Each Option Agreement and Award Agreement shall
contain or, in lieu thereof, shall be deemed to contain provisions required to
reflect the equitable adjustment provisions of Section 6.15 in the event of a
corporate capital transaction.

 

10.3         Disqualifying Dispositions.  Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Date of Grant of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common Stock acquired
upon exercise of such Incentive Stock Option shall be required to immediately
advise the Company in writing as to the occurrence of the sale and the price
realized upon the sale of such shares of Common Stock.

 

10.4         Withholding Obligations.  To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a

 

17

--------------------------------------------------------------------------------


 

combination of such means: (a) tendering a cash payment; (b) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law or (c) delivering to the Company previously owned and
unencumbered shares of Common Stock of the Company. Unless otherwise provided in
the terms of an Option Agreement, payment of the tax withholding by a
Participant who is an officer, director or other “insider” subject to Section
16(b) of the Exchange Act by delivering previously owned and unencumbered shares
of Common Stock of the Company is subject to pre-approval by the Administrator,
in its sole discretion. Any such pre-approval shall be documented in a manner
that complies with the specificity requirements of Rule 16b-3, including the
name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

 

11.  Termination or Suspension of the Plan.  The Plan shall terminate
automatically on the day before the 10th anniversary of the Effective Date. No
Award shall be granted pursuant to the Plan after such date, but Awards
theretofore granted may extend beyond that date.

 

12.  Choice of Law.  The law of the State of Indiana shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

 

18

--------------------------------------------------------------------------------

 